Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered July 21, 1999, convicting him of robbery in the second degree (two counts), grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (O’Dwyer, J.H.O., at hearing; Rosengarten, J., on motion), of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention on appeal that a new suppression hearing is warranted on the ground that the hearing court erred in failing to impose a sanction against the People for a Rosario violation (see, People v Rosario, 9 NY2d 286, cert denied 368 US 866) is unpreserved for appellate review (see, CPL 470.05 [2]), and, in any event, without merit (see, CPL 240.75; People v Sorbello, 285 AD2d 88, lv denied 97 NY2d 658).
The sentence imposed was not excessive (see, People v Goolsby, 213 AD2d 722; People v Taylor, 155 AD2d 630; People v Patterson, 106 AD2d 520; People v Suitte, 90 AD2d 80). Santucci, J.P., Smith, Goldstein and Friedmann, JJ., concur.